DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/15/2021 has been entered. 
Allowable Subject Matter
Claims 9-13, 16-23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Nevills US 5,452,971.
In regards to claims 9 and 18, Nevills discloses as per Figure 7-10 for example, a twist drill (30) comprising: an operating portion (as shown on Figures 8 and 10) comprising a cone portion (refer to where cutting edges 38a and 38b are being disposed as per Figures 9 and 10) and a cylinder portion (refer to the cylinder portion on body 31) axially fixed to the cone portion; a shank portion (refer to the shank portion that is intended to be inserted to a power tool, col 10, lines 57-58) axially fixed to the cylinder portion opposite the cone portion; a spiral flute (32) formed on an exterior surface of the operating portion extending from a front end of the cone portion and at least to partway up the cylinder portion, the spiral flute having a sidewall; a plurality of composite cutting blade groups (49a-40e and/or 39a-39e) formed sequentially and spirally (since the drill is a twist or helical drill) on a cone portion exterior from the front end of the cone portion to a rear end of the cone portion, each of the plurality of composite cutting blade groups comprising: a conical first step surface (refer to the conical step surface where 
Nevills fails to disclose (for both claims 9 and 18) that the diameter of the last composite cutting blade group located at the rear end of the cone portion immediately adjacent to the cylinder portion is equal to the cylinder portion diameter.  More specifically, note that the last composite blade group located at the rear end of the cone portion, immediately adjacent to the cylinder portion, extends radially further than the cylinder portion diameter, such that the diameter of the last composite blade group is larger than the cylinder portion diameter.  A modification of the device of Nevills to have the diameter of the last composite cutting blade group located at the rear end of the cone portion immediately adjacent to the cylinder portion, 
Korb et al. US 4,582,458 (hereafter--Korb--).
In regards to claims 9 and 18, Korb discloses as per Figure 7 for example, a twist drill (30, note that since the drill 30 has a helical flute, twisting along a longitudinal axis of the drill 30, then it is considered a twist drill) comprising: an operating portion (refer to annotated Figure 7 below) comprising a cone portion (refer to annotated Figure 7 below) and a cylinder portion (annotated Figure 7 below) axially fixed to the cone portion; a shank portion (12) axially fixed to the cylinder portion opposite the cone portion; a spiral flute (18, col 2, line 41-42) formed on an exterior surface of the operating portion extending from a front end of the cone portion and at least to partway up the cylinder portion, the spiral flute having a sidewall; a plurality of composite cutting blade groups (1-8) formed sequentially and spirally (since the drill is a twist or helical drill) on a cone portion exterior from the front end of the cone portion to a rear end of the cone portion, each of the plurality of composite cutting blade groups comprising: a conical first step surface (16); a cylindrical second step surface (14) adjacent to the conical first step surface; a major cutting edge (see annotated Figure 7 below) defined by the intersection of the conical first step surface and the sidewall of the spiral flute (see also col 4, lines 1-5); a minor cutting edge (see annotated Figure 7 below) defined by the intersection of the cylindrical second step and the and the sidewall of the spiral flute (see also col 4, lines 1 -5); and a cutting tip defined by the intersection of the major cutting edge, the minor cutting edge, and the sidewall of the spiral flute; a top blade (32) is provided on the front end of the cone portion; wherein a diameter of each of the plurality of composite cutting blade groups sequentially increase from the front end to a rear end of the cone portion (see col 2, lines 20-25); and wherein each of the plurality of composite cutting blade groups is capable of being configured to crush cutting chips into finer chips and the spiral flute shunts the finer chips; and wherein at least one cylindrical 
 Korb fails to disclose (for both claims 9 and 18) that the diameter of the last composite cutting blade group located at the rear end of the cone portion immediately adjacent to the cylinder portion is equal to the cylinder portion diameter.  More specifically, note that the last composite blade group located at the rear end of the cone portion, immediately adjacent to the cylinder portion, extends radially less than the cylinder portion diameter, such that the diameter of the last composite blade group is smaller than the cylinder portion diameter.  A modification of the device of Korb to have the diameter of the last composite cutting blade group located at the rear end of the cone portion immediately adjacent to the cylinder portion, be equal to the diameter of the cylinder portion would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722